* Headnotes 1. Landlord and Tenant, 35 C.J., sections 320, 333; 2. Trial, 38 Cyc., p. 1568.
The suit was brought to recover eighty dollars for the rent of a building, at thirty dollars per month, in Natchez, Judgment was rendered for the plaintiff, Mrs. Robson, upon a peremptory instruction granted to her. Hence this appeal.
After all the evidence for both sides was introduced, the court directed a verdict for the plaintiff, upon the ground that the tenant Stacks, had failed to notify the *Page 605 
landlord, Mrs. Robson, in writing of his purpose to terminate the tenancy, as provided by section 2882, Code of 1906 (section 2380, Hemingway's Code).
The appellant, Stacks, defendant below, introduced testimony showing that he had a verbal agreement with the landlord to terminate the tenancy, and that it was terminated by this agreement, and the premises were let to another party. On the other hand, the appellee, Mrs. Robson, introduced proof to the contrary, showing that no such agreement for the termination of the tenancy was had between them. In this state of the case the peremptory instruction was granted for the plaintiff.
We think a tenancy of this character may be terminated by agreement between the landlord and the tenant without written notice; and, as the evidence introduced by the tenant established this fact, and that introduced by the plaintiff showed the contrary, it seems clear to us a question of fact arose which should have been submitted to a jury, instead of directing a verdict for the landlord.
Therefore the judgment of the lower court is reversed, and the case remanded for a new trial.
Reversed and remanded.